Citation Nr: 9910438	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected shell fragment wound of the left buttock, 
currently rated 10 percent disabling. 

2.  Entitlement to an increased evaluation for the veteran's 
service-connected shell fragment wound of the right thigh, 
currently rated 10 percent disabling. 

3.  Entitlement to an increased evaluation for the veteran's 
service-connected shell fragment wound of the left axilla, 
currently rated noncompensably disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

The appeal arises from the December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, denying an increased rating for a 
shell fragment wound to the left buttock, rated 10 percent 
disabling; denying an increased rated for a shell fragment 
wound to the left axilla, rated noncompensably disabling; and 
granting an increased rating for a shell fragment wound to 
the right thigh to 10 percent disabling. 


REMAND

The veteran served on active duty from October 1942 to 
November 1945.

In a January 1999 written brief presentation, the veteran's 
representative informed that the veteran had earned a Silver 
Star medal for gallantry, having destroyed a machine gun 
emplacement in World War II in May 1944 after crawling 200 
yards under heavy fire.  He also received the Purple Heart 
for wounds received in action.  These awards and details of 
gallantry are confirmed by service records.

The veteran contends that he is entitled to increased ratings 
for his service-connected left buttock shell fragment wound 
residuals, rated 10 percent disabling, his left axilla shell 
fragment wound residuals, rated noncompensably disabling, and 
his right thigh shell fragment wound residuals, rated 10 
percent disabling, all on the basis of an increase in the 
severity of those claimed disabilities.

In a January 1999 written brief presentation, the veteran's 
representative correctly pointed out that the examiner at the 
veteran's November 1996 VA examination for compensation 
purposes failed to perform any strength or range of motion 
tests to ascertain functional loss, and failed to note any 
disabling pain due to the service-connected disabilities 
herein appealed.  

In this case, the veteran was to be rated for shell fragment 
wounds, but the examiner entirely failed to assess any 
disabling damage to joints, muscles or other underlying 
tissues and associated pain or functional loss.  Where the 
medical record is insufficient and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttman v. Brown, 5 Vet.App.  127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991).  Therefore 
the Board finds that further development is required.  

Reexamination is also necessary to comply with DeLuca v. 
Brown, 8 Vet.App. 202 (1995), in which the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that a Diagnostic Code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45 and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The  Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability or incoordination; if 
feasible, these determinations were to be expressed in terms 
of additional range-of-motion loss due to any weakened 
movement, excess fatigability or incoordination.  As already 
noted, it is unclear from the record, particularly from the 
November 1996 VA examination for compensation purposes, 
whether any joints have been affected by the veteran's shell 
fragment wounds.  

Muscle injuries were also not identified at that examination.  
Cardinal signs and symptoms of muscle injury for rating 
purposes are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impaired coordination, and uncertainty 
of movement.  38 C.F.R. § 4.56(c) (1998).  Ratings for muscle 
injury are specifically delineated.  A simple wound of muscle 
without debridement or infection, without objective evidence 
of fascial defect, atrophy, or impaired tonus, shall be 
characterized as a slight disability.  A through-and-through 
or deep penetrating muscle wound of short track from a single 
bullet, small shell, or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection, shall be classified as a moderate 
disability.  Objective findings characterizing a moderate 
disability include entrance and (if present) exit scars which 
are small and linear, indicating a short missile track; and 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue.  

A through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, shall be classified as a 
moderately severe disability.  Objective findings 
characterizing a moderately severe disability include 
entrance and (if present) exit scars indicating a track 
through one or more muscle groups; loss of deep fascia, 
muscle substance, or normal firm resistance of muscles, as 
indicated by palpation when compared to the other side; and 
impairment when compared to the other side as demonstrated by 
tests of strength and endurance.  A through-and-through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missile; or shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring, shall be classified as a 
severe disability.  Objective findings characterizing a 
severe disability include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track; palpation showing loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area; 
abnormal swelling or hardening of muscles in contraction; and 
severe impairment indicated by tests of strength and 
endurance when compared to the other side.  Signs of severe 
muscle disability include, among others, X-ray evidence of 
minute, multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of a missile; 
visible or measurable atrophy; and atrophy of muscle groups 
not in the track of the missile.  38 C.F.R. § 4.56(d) (1998).

In an April 1997 VA Form 9, the veteran reported having 
severe pain in his legs and feet which he believed was caused 
by damage to his thigh muscles.  The veteran noted that his 
lower extremity neuropathy had been attributed by the 
November 1996 VA examiner to diabetic neuropathy.  However, 
the veteran protested that the attribution was erroneous 
because he did not suffer from diabetes.  The veteran then 
also contended that he had disabilities attributable to 
injury to his left axilla, including inability to raise his 
arm very high and severe and constant pain in the neck and 
shoulder area.  Upon remand, the examiner should either 
attribute complained-of lower extremity pain and arm, neck, 
and shoulder symptoms to his service-connected shell fragment 
wounds, or differentiate those symptoms and, if possible, 
attribute them to other causes.  

At the November 1996 VA examination for compensation 
purposes, the examiner noted that the veteran had suffered 
from cardiac arrhythmia, with a pacemaker inserted, and that 
he had developed diabetes mellitus, non-insulin dependent.  
The examiner also noted that the veteran was 74 years of age, 
five-feet-seven-inches tall, and weighed 230 pounds.  The 
examiner assessed the veteran's lower extremity neuropathies 
as probably due to diabetic neuropathy.  

The Board notes that while the claims file contains a March 
1975 private operative record of pacemaker insertion for 
right bundle branch block and left anterior hemiblock, the 
claims file is entirely devoid of medical evidence of 
diabetes mellitus.  The basis of the November 1996 VA 
examiner's medical attribution of lower extremity pain to 
previously diagnosed diabetes mellitus, non-insulin 
dependent, is unclear.  "An opinion based upon an inaccurate 
factual premise has no probative value."  Reonal v. Brown, 5 
Vet.App. 458, 461 (1993).  Upon remand examination, the 
examiner must base his medical conclusions on examination 
findings or medical evidence included within the record.  

In the January 1999 written brief presentation, the veteran's 
representative noted that in a notice of disagreement filed 
in November 1997, the veteran, in effect, claimed entitlement 
to benefits for foot pain.  The representative argued that 
this should be construed as a request to reopen the veteran's 
claim of entitlement to service connection for pes planus.  
The representative noted that the veteran had been diagnosed 
with asymptomatic pes planus upon examination at service 
separation.  The Board notes, however, that the veteran 
attributed the bilateral foot pain to his service-connected 
left buttock injury.  Hence it would appear that the issue of 
service connection for the foot pain, of as yet unclear 
etiology, is inextricably intertwined with the claim for an 
increased rating for left buttock shell fragment wound 
residuals.  The Court has held that a claim which is 
inextricably-intertwined with another claim which remains 
undecided and pending before the VA must be adjudicated prior 
to a final order on the pending claim, so as to avoid 
piecemeal adjudication.  Harris v. Derwinski, 1 Vet.App. 180, 
183 (1991). 

Under the circumstances of this case, the Board has 
determined that additional assistance is required.  The case 
is therefore REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his shell fragment 
wounds since service separation, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of the veteran's 
shell fragment wounds to the left 
buttock, left axilla, and right thigh.  
All necessary tests should be performed.  
The examiner should expressly state 
which, if any, muscles and joints are 
affected for each shell fragment wound.  
For any affected muscles or joints, the 
examiner should assess the degree of 
damage to affected muscle tissue, should 
measure the range of motion in all 
planes, and should state whether pain 
significantly limits functional ability 
during flare-ups or when the muscle or 
joint is used repeatedly over a period 
of time.  The examiner should also 
determine whether the muscle or joint 
exhibits weakened movement, excess 
fatigability or incoordination.  For any 
affected joints, if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  

The examiner should also ascertain the 
functional cause and etiology of the 
veteran's reported lower extremity pains 
and other neuropathies or functional 
limitations of the lower extremities, 
including the feet.  The examiner should 
also ascertain the functional cause or 
etiology of the veteran's complained-of 
arm, neck, and shoulder pains and any 
other neuropathies or limitations of 
motion or functioning of those parts, in 
particular stating whether any of those 
conditions are attributable to the 
veteran's service-connected shell 
fragment wound of the left axilla.  Upon 
reviewing the veteran's complaints and 
objective findings referable to the feet 
and addressing their etiology, the 
examiner should report whether the 
veteran suffers from pes planus, and, if 
so, should assess the etiology of that 
condition, with review of the veteran's 
medical records, including service 
medical records.  All conclusions should 
be explained in detail, and must be 
based only on medical findings or on 
medical evidence included within the 
claims file.  The claims folder should 
be made available to the examiner for 
review before the examination.

3.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to increased ratings for his 
service-connected shell fragment wounds 
of the left buttock, left axilla, and 
right thigh, with consideration of 
factors delineated in DeLuca and 
38 C.F.R. §§ 4.40, 4.45, and 4.56, as 
appropriate.  The RO should also 
adjudicate the claim for service 
connection for pes planus.  The veteran 
should be notified of the decision and 
provided his appellate rights.  If any 
shell fragment wound increased rating 
determination remains adverse to the 
veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


